Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Preliminary Amendment filed March 27, 2020 to the specification, the abstract and the claims is acknowledged and has been entered. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 27, 2020 and June 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on March 27, 2020 are accepted.

Claim Objections
Claims 1, 2, 3, 19 and 33 are objected to because of the following informalities:  
Claim 1:

Line 3: the term “the system” should be corrected to –the ambulatory system--.
Line 8: the term “the first and second devices” should be corrected to –the first device and the second device--.
Line 9: the term “the cardiac cycle” should be corrected to –a cardiac cycle--. 
Line 11: the phrase “the data collection module collects data” should be corrected to –the data collection module is configured to collect data--. This correction is necessary in order for the limitation to be directed to the structure of the claimed module rather than a method step performed by the claimed module.
Claims 2 and 3: the term “the system” should be corrected to –the ambulatory system--.
Claim 19: the term “the first and second devices” should be corrected to –the first device and the second device--.
Claim 33, the term “system” in the preamble should be corrected to –The ambulatory system--.
Appropriate correction is required.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  


Claims 1 and 21 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites the limitations of “the first device can contact the skin of the subject” and “the second device can contact the skin of the subject” in lines 4-7 that should be corrected to “the first device is configured to contact the skin of the subject”, or “the first device is adapted to contact the skin of the subject”; and “the second device is configured to contact the skin of the subject” or “the second device is adapted to contact the skin of the subject”. 
Claim 21 recites the limitation of “a part or all of one or more of the patches are implanted subcutaneously” should be corrected to “a part or all of one or more of the patches are configured to be implanted subcutaneously” or “a part or all of one or more of the patches are adapted to be implanted subcutaneously”,

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: Claim limitation “a data collection module collects data”  has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “module” coupled with functional language “collects” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier that has a known structural meaning before the phrase “module”. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claim 1: “a data collection module” refers to the specification PG Pub US 2020/0229718 A1, [0064]: the data collection module may comprise a processor and data storage means, such as a flash memory. 


For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in lines 4-7 that the first device can contact the skin of the subject and the second device can contact the skin of the subject. This limitation renders the 
Claim 1 recites the limitation in line 12-13: “thereby enabling determination of a pulse transit time (PTT) between the first and the second fixed locations” that renders the scope of the claim indefinite. It is not clear (1) what enables the determination; and (2) what the link is between this determination of the PTT between the first and second fixed locations” and the determination recited in the preamble that refers to PTT “between at least a first and at least a second fixed location”; and (3) the determination in the preamble is performed by at least first and second wearable sensors, it is not clear whether the first and second wearable sensors are used to perform the determination recited in line 13 as well. Note that the at least first and second wearable sensors are not active recited elements of the claimed ambulatory system. It is not clear of the role of those wearable sensors in the claimed system. Clarification and amendment with consistent claim language and proper antecedent basis are required.

Claim 5 recites the term “the QRS complex of the ECG” that renders the scope of the claim indefinite. It is not clear of the meaning of the QRS complex “of” the ECG. The ECG would not have a QRS complex. For examination purpose, claim 5 is interpreted as a QRS complex on the surface ECG.
Claims 7 and 8 recite the term “a pulse pressure wave passing through the first fixed location”. It is not clear of the link between this pulse pressure wave and the “pulse pressure wave passing through the second fixed location” recited in claim 1. Note that the pulse transit time (PTT) is calculated based on the time that a pulse pressure wave travels from the first fixed location to the second fixed location. Hence it should be the same pulse pressure wave that passes the first fixed location then passes the second fixed location. Clarification is required. 
Claim 27 recites in line 2 “optionally the aortic valve” in line 2. The phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The following terms lack proper antecedent basis:
Claim 1, line 9: “the cardiac cycle”.
Claim 1, line 12: “the transition”.
Claim 5, line 2: “the time”.
Claim 5, line 2: “the QRS complex”.

Claims 21-23, lien 2: “one or more of the patches”. Note that in claim 20, it is “a first patch” and “a second patch” that are recited.
Claim 22, line 2: “the surface”. 
Claim 29, line 2: “one or more of the devices”. Note that claim 1 recites “at least a first device” and “at least a second device”.
Claim 32, line 2: “any of the fixed location”. Note that claim 1 recites “at least a first and at least a second fixed location”.
Claim 33, line 2: “any of the devices”. Note that claim 1 recites “at least a first device” and “at least a second device”.
Claim 34, line 3: “Valve” should be corrected to –valve--., “the height of the aortic arch” should be corrected to –a height of an aortic arch--, “the iliac bifurcation” should be corrected to –an iliac bifurcation” and “Right” should be corrected to –right--.
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 27, 29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elfring et al., WO2007/023426 A2, hereinafter Elfring.

Claim 1. Elfring teaches in FIGS. 2 and 4 an ambulatory system comprising at least first and second wearable sensors for determining pulse transit time (PTT) between at least a first and at least a second fixed location within the cardiovascular system of a subject (Abstract: ab apparatus is described to measure pulse wave velocity, PWV, along a pathway in the cardiovascular system of a subject and comprising a first sensor, a second sensor), the system, comprising: 
“at least a first device (202, 401-404), wherein the first device can contact the skin of the subject, the first device being positioned proximate to the first fixed location” (p.7, lines7-8: the second transducer 202 is adventitiously positioned over the radial artery; and p.7, lines 33-34: in this second embodiment, the second sensor is the transducer 401 and an arrangement of ECG electrodes 402, 403 and 404; and FIGS. 2 and 4) – the second sensor of Elfring, being either a transducer or ECG electrodes, is considered the first device as claimed; 
“at least a second device (201), wherein the second device can contact the skin of the subject, the second device being positioned proximate to the second fixed p.7, line 7: FIG.2: the first transducer 201 is positioned over the brachial artery of the arm) – the first sensor of Elfring, being a transducer, is considered the second device as claimed, 
“a data collection module (405) that is in communication with the first and second devices” (p.7, line 34 to p.8, line 1: processing device 405 is used to acquire the first signal; and FIG.4: the processing device 405 is connected to the sensors for data acquisition); wherein 
“the first device is configured to detect a timing cue within the cardiac cycle of the subject” (p.2, ll.7-9: the ECG provides a start signal from which to time the arrival at the second probe of the initial pulse generated at the heart; and p.8, ll.11-16: FIG.6 shows the output signals from the transducer 601 and the ECG apparatus 602 when the transducer is applied to the upper arm and therefore detects a return signal from movement of the brachial artery; and FIG.6, bottom plot: the R peak from the ECG measurement is the timing cue within the cardiac cycle), and wherein 
“the second device is configured to detect a pulse pressure wave passing through the second fixed location” (p.8, ll.11-16: FIG.6 shows the output signals from the transducer 601 and the ECG apparatus 602 when the transducer is applied to the upper arm and therefore detects a return signal from movement of the brachial artery; and FIG.6, top plot: the Doppler radar curve represents a pulse pressure wave passing through the transducer), and wherein 
“the data collection module collects data relating to the transition of the pulse pressure wave passing through the second fixed location, thereby enabling p.2, ll.31-32 to p.3, line 1: these signals can be used to detect the passing of a pulse along a cardiovascular route in the body and can therefore be used to measure the pulse transit time).  

Claim 2. Elfring further teaches that 
“the system is configured to determine a pulse wave velocity (PWV) measurement from the PTT” (p.2, line 33 to p.3, line 1: the measurement of pulse transit time can be coupled to the measured or calculated distance between sensors that measure the passing pulse and can be combined to calculate the pulse wave velocity, or PWV; and p.8, ll.13-16: Standard algorithms can be used to extract the time differences between the R peak and characteristic points of the Doppler radar signal and these are used to calculate PWV).  

Claim 3. Elfring further teaches that 
“the system is configured to determine a blood pressure measurement” (p.9, ll.8-10: pulse wave velocity can be used to measure both relative arterial blood pressure changes and absolute arterial blood pressure via appropriate calibration techniques).  

Claim 4. Elfring further teaches that 
“the first device comprises at least one sensor of surface electrocardiogram (ECG)” (p.7, lines 33-34: in this second embodiment, the second sensor is the transducer 401 and an arrangement of ECG electrodes 402, 403 and 404; and FIGS. 2 and 4) –the ECG electrodes being the second sensor taught in Elfring is considered the first device as claimed.  

Claim 6. Elfring further teaches that 
“the first device comprises an ultrasound transducer” (p.7, lines 33-34: in this second embodiment, the second sensor is the transducer 401 and an arrangement of ECT electrodes 402, 403 and 404; and FIGS. 2 and 4) – the transducer being the second sensor taught in Elfring is considered the first device as claimed.  

Claim 7. Elfring further teaches that 
“the first device is configured to detect a pulse pressure wave passing through the first fixed location” (Claim 1: at least one sensor is a transducer…detect Doppler shifted reflected electromagnetic signals representative of a pulsatile motion occurring at the respective position in the cardiovascular system).
To detect signals representative of a pulsatile motion is considered to “detect a pulse pressure wave passing through” as claimed.

Claim 8. Elfring further teaches that 
“the timing cue is a pulse pressure wave passing through the first fixed location” (Claim 1: at least one sensor is a transducer…detect Doppler shifted reflected electromagnetic signals representative of a pulsatile motion occurring at the respective position in the cardiovascular system).
The signals representative of a pulsatile motion occurring at the respective position is considered “a pulse pressure wave passing through the first fixed location” as claimed.  

Claim 9. Elfring further teaches that 
“the second device comprises an ultrasound transducer” (p.7, line 7: FIG.2: the first transducer 201 is positioned over the brachial artery of the arm) – the first sensor of Elfring, being a transducer detecting Doppler signals, is considered an ultrasound transducer that is the second device as claimed.  
  
Claim 27. Elfring further teaches that 
“the first fixed location is comprised within the heart, optionally the aortic valve” (p.7, ll.27-29: it is possible to place one or both transducers over the aorta and measure the PWV of an arterial pulse along the aorta or along a pathway from the aorta to, say, the upper brachial artery).  

Claim 29. Elfring further teaches that 
“one or more of the devices also comprise sensors configured to measure one or more of galvanic skin response, temperature, heart rate, photoplethysmography, and motion” (Claim 1: at least one sensor is a transducer…detect Doppler shifted reflected electromagnetic signals representative of a pulsatile motion occurring at the respective position in the cardiovascular system; and claim 4: one sensor is a photoplethysmography sensor). 
  
Claim 32. Elfring further teaches that 
“any of the fixed locations are part or all of body structures selected from one or more of. aortic arch, descending aorta, inferior vena cava, superior vena cava, brachial artery, femoral artery and carotid artery” (p.7, ll.27-29: it is possible to place one or both transducers over the aorta and measure the PWV of an arterial pulse along the aorta or along a pathway from the aorta to, say, the upper brachial artery).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Sterling et al., US 2010/0152547 A1, hereinafter Sterling.

Claim 5. Elfring teaches all the limitations of claim 1. 
Elfring does not teach that the timing cue is the time of at least a part of the QRS complex of the ECG.  
However, in an analogous cardio parameter measurement using ultrasound and ECG field of endeavor, Sterling teaches that
“the timing cue is the time of at least a part of the QRS complex of the ECG” ([0150]: the QRS complex time points define the beginning of a pulse wave and enables accurate determination of times to other points of synchronously collected plethysmogram signals).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the timing cue of Elfring employ such a feature of being the time of at least a part of the QRS complex of the ECG as taught in Sterling for the advantage such that “the QRS complex defines the electrical onset of ventricular contraction, and the QRS complex is typically the component of the signal with the largest signal to noise ratio (SNR) and therefore, the most accurate to use for defining the zero point in time as the start of the pulse cycle”, as suggested in Sterling, [0142].

Claims 19-20, 22-23 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Elfring in view of Mizukami et al., US 2016/0345930 A1, hereinafter Mizukami.

Claim 19. Elfring teaches all the limitations of claim 1. 
Elfring does not teach that the first and second devices are comprised within a patch.  
However, in an analogous blood pressure measurement device field of endeavor, Mizukami teaches that 
“the first and second devices are comprised within a patch” ([0058]: the first ultrasonic probe 31 and the second ultrasonic probe 32 are secured on an adhesive base 34…The adhesive base includes a pressure-sensitive adhesive layer that can be removably attached to the surface of the skin).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the first and second devices of Elfring employ such a feature of being comprised within a patch as taught in Mizukami for the advantage of “to be situated at a given probe-to-probe distance so that the scanning planes thereof are parallel to each other” for “accurately measuring blood pressure when using a non-invasive blood pressure measurement method, and implement continuous blood pressure measurement on a beat basis”, as suggested in Mizukami, [0058] and [0003].

Claim 20. Elfring teaches all the limitations of claim 1. 
Elfring does not teach that the first device is comprised within a first patch and the second device is comprised within a second patch.  
However, in an analogous blood pressure measurement device field of endeavor, Mizukami teaches that 
“the first device is comprised within a first patch and the second device is comprised within a second patch” ([0059]: the first ultrasonic probe 31 and the second ultrasonic probe 32 may be provided to different adhesive bases 34).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the first device and the second device of Elfring employ such a feature of being comprised within a first patch and a second patch, respectively, as taught in Mizukami for the advantage of “to be situated at a given probe-to-probe distance so that the scanning planes thereof are parallel to each other” for “accurately measuring blood pressure when using a non-invasive blood pressure measurement method, and implement continuous blood pressure measurement on a beat basis”, as suggested in Mizukami, [0058] and [0003].  

Claim 22. Elfring and Mizukami combined teaches all the limitations of claim 20. 
Elfring does not teach that the one or more of the patches are located on the surface of the body of the subject.  
Mizukami teaches that 
“one or more of the patches are located on the surface of the body of the subject” ([0058]: The adhesive base includes a pressure-sensitive adhesive layer that can be removably attached to the surface of the skin).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the first device and the second device of Elfring employ such a feature of being comprised within a first patch and a second patch, respectively, that are located on the surface of the body of the subject as taught in Mizukami for the advantage of “to be situated at a given probe-to-probe distance so that the scanning planes thereof are parallel to each other” for “accurately measuring blood pressure when using a non-invasive blood pressure measurement method, and implement continuous blood pressure measurement on a beat basis”, as suggested in Mizukami, [0058] and [0003].  

Claim 23. Elfring and Mizukami combined teaches all the limitations of claim 20. 
Elfring does not teach that one or more of the patches comprise a biocompatible adhesive.  
However, in an analogous blood pressure measurement device field of endeavor, Mizukami teaches that 
[0058]: The adhesive base includes a pressure-sensitive adhesive layer that can be removably attached to the surface of the skin).
An adhesive base that can be attached to the surface of the skin is considered such an adhesive base being “biocompatible” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the first device and the second device of Elfring employ such a feature of being comprised within a first patch and a second patch, respectively, that comprise biocompatible adhesive as taught in Mizukami for the advantage of “to be situated at a given probe-to-probe distance so that the scanning planes thereof are parallel to each other” for “accurately measuring blood pressure when using a non-invasive blood pressure measurement method, and implement continuous blood pressure measurement on a beat basis”, as suggested in Mizukami, [0058] and [0003]. 

Claim 33. Elfring teaches all the limitations of claim 20. 
In regard to the claimed feature of “any of the devices are positioned in registry with an ultrasound echo window”.  
Elfring teaches that the transducers are placed for measuring the pulse wave velocity between the aorta and the upper brachial artery in p.7, ll.27-29: it is possible to place one or both transducers over the aorta and measure the PWV of an arterial pulse along the aorta or along a pathway from the aorta to, say, the upper brachial artery. Considering that the ultrasound echo window is where the ultrasound 
If Elfring is considered not providing clear and explicit teaching of the claimed feature, in an analogous blood pressure measurement device field of endeavor, Mizukami teaches that 
“any of the devices are positioned in registry with an ultrasound echo window” ([0060]: the measurement target blood vessel is not limited to the carotid artery but may be another artery…such as the subclavian artery or the aorta; and FIG.2: the ultrasound transducers are positioned over the blood vessel with a given distance Lp between the probes).
The fixed distance Lp between the probes is considered a registration of the device with the echo window.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the any of the devices of Elfring employ such a feature of being positioned in registry with an ultrasound echo window as taught in Mizukami for the advantage of “to be situated at a given probe-to-probe distance so that the scanning planes thereof are parallel to each other” for “accurately measuring blood pressure when using a non-invasive blood pressure measurement method, and implement continuous blood pressure measurement on a beat basis”, as suggested in Mizukami, [0058] and [0003].  

Claim 34. Elfring and Mizukami combined teaches all the limitations of claim 33. 
Elfring does not teach the selected ultrasound echo window. 
However, in an analogous blood pressure measurement device field of endeavor, Mizukami teaches that 
“the ultrasound echo window is selected from one or more of apical long axis, suprasternal, parasternal long axis left ventricle, parasternal short axis aortic valve level, posterior at the height of the aortic arch, posterior immediately superior to the iliac bifurcation, carotid artery left, carotid artery right, subcostal four chamber short axis (IVC), Right supraclavicular (SVC), brachial artery left, brachial artery right, femoral artery left, and femoral artery right” ([0060]: the measurement target blood vessel is not limited to the carotid artery but may be another artery…such as the subclavian artery or the aorta; and FIG.2: the ultrasound transducers are positioned over the blood vessel with a given distance Lp between the probes).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the devices of Elfring employ such a feature of being registered with an ultrasound echo window that is the carotid artery, either the carotid artery left or the carotid artery right, as taught in Mizukami for the advantage of “to be situated at a given probe-to-probe distance so that the scanning planes thereof are parallel to each other” for “accurately measuring blood pressure when using a non-invasive blood pressure measurement method, and implement continuous blood pressure measurement on a beat basis”, as suggested in Mizukami, [0058] and [0003]. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Elfring in view of Sajwan et al., US 2019/0021659 B2, hereinafter Sajwan.
  
Claim 21. Elfring teaches all the limitations of claim 20.
Elfring does not teach that a part or all of one or more of the patches are implanted subcutaneously.  
However, in an analogous ultrasound sensor for bio-information acquisition field of endeavor, Sajwan teaches that
“a part or all of one or more of the patches are implanted subcutaneously” ([0027]: the patch 10 for use is a wireless patch…the patch is implantable. The patch 10 can be implanted subcutaneously).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the patches of Elfring employ such a feature of having a par or all being implanted subcutaneously as taught in Sajwan for the advantage of “remotely monitoring, detecting, and/or diagnosing a patient” by acquiring “active signals include acoustic signals for blood-oxygen, body-impedance, ultrasound, etc”, as suggested in Sajwan, [0007] and [0026]. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Elfring in view of Silveira et al., US 2015/0230743 A1, hereinafter Silveira.

Claim 24. Elfring teaches all the limitations of claim 20.

However, in an analogous biocompatible adhesive patch field of endeavor, Silveira teaches that
“the biocompatible adhesive is a hydrocolloid adhesive” ([0028]: the patient-contacting surface 46 may include an acrylic adhesive, a silicon-based adhesive, or a hydrocolloid adhesive).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the patch of Elfring employ such a feature of comprising a biocompatible adhesive that is a hydrocolloid adhesive as taught in Silveira for the advantage of “providing enhanced comfort for the patient and avoiding damage to the patient’s skin when the sensor is removed or repositioned”, as suggested in Silveira, [0028]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shusterman et al., US 2014/0187941 A1. This reference discloses method and system for evaluation arterial pressure waves and vascular properties using ultrasound and ECG patch sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408)918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Primary Examiner, Art Unit 3793